that the right to appeal is typically an adequate legal remedy precluding
                writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                            Having considered the petition, we conclude that our
                intervention by way of extraordinary relief is not warranted.   Smith, 107
                Nev. at 677, 818 P.2d at 851; NRAP 21(b)(1). Accordingly, we
                            ORDER the petition DENIED.




                                                                                        J.
                                                            Hardesty


                                                                                        J.
                                                            Parraguirre




                cc: Hon. Nancy L. Allf, District Judge
                     Law Offices of David M. Jones/Las Vegas
                     Law Offices of Kenneth E. Goates
                     Eglet Wall Christiansen
                     Stephenson & Dickinson
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                                       MMIEJM